DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Kocal et al. (US 2011/0201854 A1) reference discloses a device for carrying out a pyrolysis process comprising a pyrolysis reactor, a preheater for preheating heat transfer particles, and a reformer (Figure 2, numerals 2 – pyrolysis reactor, 12 – reheater and 4 – hydroprocessing reactor). Clifford William Allin (GB-576,383), Lehmann-Pottkamper et al. (DBP-1029289) references disclose a bulk material system comprising a bulk material guide and a closure blade which contains a first point moves on a first trajectory curve of movement and a second point moves on a second trajectory curve of movement, an axis of rotation wherein the first trajectory curve of movement, which, at least in portions, is at a greater distance from the axis of rotation than the second trajectory curve of movement (Clifford William Allin  - Figure, numeral 42 – axis of rotation, 31 – first point, 28- second point and Lehmann-Pottkamper et al.- Figure, numeral 4 – axis of rotation, 2 – first point and 3 – second point).
However, neither Kocal et al., Clifford William Allin (GB-576,383) nor Lehmann-Pottkamper et al.  disclose a closure device for the bulk material system for regulating an amount of heat transfer particles  in the preheater, wherein the closure device comprises: a bulk material guide in the form of a hollow body with a first opening for connection to the bulk material system and a second opening for a discharge of a bulk material guided by the bulk material system and a closure blade which is rotatable in a second rotational position, at least partially uncovers the second opening mounted about an axis of rotation in a first rotational position, closes the second opening and a first point on a first edge of the closure blade which first edge, with respect to a direction of movement, is located at a foremost position, moves on a first trajectory curve of movement, and a second point on the closure blade is located behind the first point, moves on a second trajectory curve of movement, which, at least in portions, is at a greater distance from the axis of rotation than the first trajectory curve of movement. There is no motivation/suggestion to modify the above teachings to come up with the claimed closure blade design.
Claims 2-9 directly or indirectly depend on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774